UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2016 – December 31, 2016 Item 1: Reports to Shareholders Annual Report | December 31, 2016 Vanguard 500 Index Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Fund Profile. 7 Performance Summary. 9 Financial Statements. 11 Your Fund’s After-Tax Returns. 31 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Vanguard 500 Index Fund returned about 12% for the fiscal year ended December 31, 2016. The fund closely tracked its target index, the Standard & Poor’s 500 Index, and exceeded the average return of its large-capitalization core fund peers. • The fund offers investors exposure to 500 of the largest U.S. companies, which span many different industries and account for about three-fourths of the U.S. stock market’s value. • The fund recorded positive returns in ten of the 11 market sectors, with seven posting double-digit gains. • Information technology, the fund’s largest sector, was the top contributor; financials, energy, and industrials also added significantly to returns. Only health care stocks declined. • Over the past ten years, the fund posted an average annual return of about 7%, in line with its benchmark and more than 1 percentage point higher than its peer-fund average. Total Returns: Fiscal Year Ended December 31, 2016 Total Returns Vanguard 500 Index Fund Investor Shares 11.82% ETF Shares Market Price 12.04 Net Asset Value 11.93 Admiral™ Shares 11.93 Institutional Select Shares (Inception: 6/24/2016) 11.12 S&P 500 Index 11.96 Large-Cap Core Funds Average 9.92 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Select Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. Nos. 6,879,964; 7,337,138; 7,720,749; 7,925,573; 8,090,646; and For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 1 Total Returns: Ten Years Ended December 31, 2016 Average Annual Return 500 Index Fund Investor Shares 6.82 % S&P 500 Index 6.95 Large-Cap Core Funds Average 5.63 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios Your Fund Compared With Its Peer Group Investor ETF Admiral Institutional Peer Group Shares Shares Shares Select Shares Average 500 Index Fund 0.16% 0.05% 0.05% 0.01% 1.11% The fund expense ratios shown are from the prospectus dated April 27, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2016, the fund’s expense ratios were 0.14% for Investor Shares, 0.04% for ETF Shares, 0.04% for Admiral Shares, and 0.01% for Institutional Select Shares (annualized since inception). The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Large-Cap Core Funds. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, If you’re like most investors, a big question on your mind is: What’s in store for the markets and the economy in 2017? At Vanguard, we’re just as curious about the immediate future. But our curiosity is tempered by our belief that forecasts should give a range of possible outcomes, not pinpoint predictions. After all, there are bound to be occurrences the experts won’t see coming. What really matters for investors In 2016, we saw two cases in point: The United Kingdom’s June vote to exit the European Union and the November election of Donald Trump as U.S. president. Both unexpected outcomes triggered swift market reactions. But despite some short-term volatility, the markets’ 12-month performance as of December 31, 2016, proved to be less dramatic. U.S. stocks posted healthy returns, and U.S. bonds provided returns close to their long-term averages. International stocks and bonds also advanced, although returns for U.S. investors were reduced by the strength of the U.S. dollar. The surprises of 2016 remind us to be skeptical of overly precise short-term predictions about 2017. At the cusp of a new year, market prognosticators forecast where the Standard & Poor’s 500 Index or the yield on the 10-year Treasury note will end up in 12 months. Such predictions can be attention-getting. They can also be dead wrong. 3 Investors are better off taking note of long-term trends that stand to influence our economies and markets. We’re watching these trends closely, and we discuss our latest assessment in our 2017 economic and market outlook, which you can read at vanguard.com/research. Our global economic outlook: Expect stabilization, not stagnation One phenomenon in particular that we’re watching is the low-growth, low-interest-rate environment that has marked the global economy since the 2008–09 financial crisis. We don’t think this economic backdrop is simply the result of cyclically weak demand or long-term stagnation. Instead, certain structural forces are contributing: Falling technology costs are restraining the amounts businesses are spending on capital investment, an aging population is weighing on growth in the developed world, and the free movement of capital and products across the globe has restrained prices and wages. In the near term, these forces will continue to dampen growth, inflation, and interest rates. They also make it unlikely that further monetary stimulus from central banks will do much to spur growth. I realize this all may sound gloomy, but that’s not how we see it. We expect global growth to stabilize at more modest levels, not stagnate. The world isn’t headed for Japanese-style deflation, in which a widespread sustained drop in prices puts economic activity into hibernation. Market Barometer Average Annual Total Returns Periods Ended December 31, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 12.05% 8.59% 14.69% Russell 2000 Index (Small-caps) 21.31 6.74 14.46 Russell 3000 Index (Broad U.S. market) 12.74 8.43 14.67 FTSE All-World ex US Index (International) 4.80 -1.16 5.52 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.65% 3.03% 2.23% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 0.25 4.14 3.28 Citigroup Three-Month U.S. Treasury Bill Index 0.27 0.09 0.08 CPI Consumer Price Index 2.07% 1.18% 1.36% 4 In fact, we believe that global growth could pick up modestly over time. Our expectation is based on a potential rebound in productivity as new digital technologies are used more effectively. We also anticipate a slight recovery in the labor force as the baby boom generation finishes its transition to retirement, nudging up demand for workers. Put expansion in perspective Looking to the United States, the world’s largest economy remains firmly on a long-term-growth path of about 2% per year. That’s lower than the historical average of 3.25% since 1950. We see such growth at this level as fundamentally sound, rather than abnormally low. Our evaluation takes into account lower U.S. population growth and the reality that the economic expansion from the 1980s until the financial crisis was fueled by debt, distorting the numbers. Turning to prices, we think that core U.S. inflation should modestly exceed 2% in 2017. That, in turn, will support further interest rate hikes by the Federal Reserve, similar to the one at the end of 2016. We expect the Fed to raise rates in 2017 before taking an extended pause, and we see the federal funds rate staying below 2% through at least 2018. Prepare for muted returns And what about prospects for the markets? Vanguard’s outlook for global stocks and bonds remains the most guarded in ten years, given fairly high stock valuations Expect more modest returns, rely on time-tested principles In Vanguard’s economic and market outlook for 2017, Global Chief Economist Joseph Davis and his team offer a projection of more modest returns from the global stock and bond markets. They caution that, over the next decade, returns for a balanced portfolio are likely to be moderately below long-run historical averages. The team’s simulations indicate that for the decade ending in 2026, the average annualized return of a 60% stock/40% bond portfolio is likely to be centered in the 3%–5% range after inflation. That’s below the actual average after-inflation return of 6% for the same portfolio for the nine decades since 1926. Ultimately, our global market outlook points toward a somewhat more challenging environment, yet one in which, over time, investors with an appropriate level of discipline, diversification, and patience are likely to be rewarded with reasonable inflation-adjusted returns. For more information about our expectations and the probability of various outcomes, see Economic and Market Outlook: Stabilization, Not Stagnation , available at vanguard.com/research. IMPORTANT: The projections and other information generated by the Vanguard Capital Markets Model ® (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. Distribution of return outcomes from the VCMM are derived from 10,000 simulations for each modeled asset class. Simulations as of September 30, 2016. Results from the model may vary with each use and over time. For more information, see the note at the end of this letter. 5 and the low-interest-rate environment. We don’t expect global bond yields to increase materially from year-end 2016 levels. Our outlook for global equities is annualized returns of 5%–8% over the next decade. This outlook isn’t bearish, but is actually fairly positive when you take into account the current low-rate environment. (See the box titled Expect more modest returns, rely on time-tested principles for more.) Focus on the four keys to investment success Significant trends often happen gradually. Like shifting tides, they’re sometimes barely noticeable at first but ultimately can change the landscape entirely. Other times, apparent trends can end up receding before they have much of a long-term impact. Given the future’s inherent unpredictability, it’s not reasonable to expect a surefire block-buster revelation from any prognosticator or investment firm. What to conclude, then? No matter what scenario plays out, we believe investors have the best chance for success if they stay focused on what they can control: their goals, asset allocation, and investment costs, along with the discipline to stick to a plan. As Tim Buckley, our chief investment officer, likes to say, this can be easy to say but harder to do, especially in times of uncertainty. Investors who can stay focused on those four keys will find themselves well-positioned to weather any market. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 16, 2017 IMPORTANT: The projections and other information generated by the Vanguard Capital Markets Model regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. VCMM results will vary with each use and over time. The VCMM projections are based on a statistical analysis of historical data. Future returns may behave differently from the historical patterns captured in the VCMM. More important, the VCMM may be underestimating extreme negative scenarios unobserved in the historical period on which the model estimation is based. The VCMM is a proprietary financial simulation tool developed and maintained by Vanguard’s Investment Strategy Group. The model forecasts distributions of future returns for a wide array of broad asset classes. Those asset classes include U.S. and international equity markets, several maturities of the U.S. Treasury and corporate fixed income markets, international fixed income markets, U.S. money markets, commodities, and certain alternative investment strategies. The theoretical and empirical foundation for the Vanguard Capital Markets Model is that the returns of various asset classes reflect the compensation investors require for bearing different types of systematic risk (beta). At the core of the model are estimates of the dynamic statistical relationship between risk factors and asset returns, obtained from statistical analysis based on available monthly financial and economic data. Using a system of estimated equations, the model then applies a Monte Carlo simulation method to project the estimated interrelationships among risk factors and asset classes as well as uncertainty and randomness over time. The model generates a large set of simulated outcomes for each asset class over several time horizons. Forecasts are obtained by computing measures of central tendency in these simulations. Results produced by the tool will vary with each use and over time. 6 500 Index Fund Fund Profile As of December 31, 2016 Share-Class Characteristics Investor Admiral Institutional Shares ETF Shares Shares Select Shares Ticker Symbol VFINX VOO VFIAX VFFSX Expense Ratio 1 0.16% 0.05% 0.05% 0.01% 30-Day SEC Yield 1.99% 2.09% 2.09% 2.10% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 508 505 3,833 Median Market Cap $84.8B $84.8B $54.1B Price/Earnings Ratio 23.0x 23.0x 24.4x Price/Book Ratio 2.9x 2.9x 2.8x Return on Equity 17.7% 17.4% 16.5% Earnings Growth Rate 7.8% 8.1% 8.2% Dividend Yield 2.1% 2.1% 2.0% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 4% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 12.0% 12.0% 12.5% Consumer Staples 9.4 9.4 8.3 Energy 7.5 7.5 7.0 Financials 14.8 14.8 15.4 Health Care 13.6 13.6 13.0 Industrials 10.3 10.3 10.8 Information Technology 20.8 20.8 20.0 Materials 2.8 2.8 3.3 Real Estate 2.9 2.9 4.1 Telecommunication Services 2.7 2.7 2.4 Utilities 3.2 3.2 3.2 Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 1.00 0.99 Beta 1.00 0.97 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 3.2% Microsoft Corp. Systems Software 2.5 Alphabet Inc. Internet Software & Services 2.4 Exxon Mobil Corp. Integrated Oil & Gas 1.9 Johnson & Johnson Pharmaceuticals 1.6 Berkshire Hathaway Inc. Multi-Sector Holdings 1.6 JPMorgan Chase & Co. Diversified Banks 1.6 Amazon.com Inc. Internet & Direct Marketing Retail 1.5 General Electric Co. Industrial Conglomerates 1.4 Facebook Inc. Internet Software & Services 1.4 Top Ten 19.1% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated April 27, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2016, the expense ratios were 0.14% for Investor Shares, 0.04% for ETF Shares, 0.04% for Admiral Shares, and 0.01% for Institutional Select Shares (annualized since inception). 7 500 Index Fund Investment Focus 8 500 Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: December 31, 2006, Through December 31, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended December 31, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment 500 Index Fund
